Citation Nr: 1223396	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-20 494	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 1991.
 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Denver, Colorado 
RO, from which the case was certified.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.
 
The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a total disability rating based on individual unemployability (TDIU).  Service connection is in effect for coronary artery disease associated with hypertension, rated as 60 percent disabling; lumbosacral strain with mild degenerative joint disease, rated as 40 percent disabling; right knee degenerative joint disease status post total arthroplasty, rated as 30 percent disabling; right knee instability, rated as 10 percent disabling; hypertension rated as 10 percent disabling; and cervical spine degenerative joint disease, rated as 10 percent disabling.  There is a combined disability rating of 90 percent.

At his August 2011 hearing before the Board, the Veteran indicated that he is in a vocational rehabilitation program.  In TDIU claims, when the evidence indicates that the Veteran has been seen by a vocational rehabilitation counselor, VA is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the Board finds that a remand is warranted in order to attempt to obtain any vocational rehabilitation counseling folder, if it exists. 

Pertinent evidence, namely VA and private treatment records, was associated with the Veteran's claims file which was not previously considered by the RO.  A Supplemental Statement of the Case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As the Veteran's claim is being remanded for other matters, the additional evidence is referred to the RO for initial review and preparation of a SSOC, if a grant of the benefits sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

The Veteran was afforded a VA examination pertaining to his TDIU claim in January 2010.  The record shows that since that time, the Veteran has had additional treatment for his service-connected disabilities.  Most notably, the private treatment records show that in February 2012, he was diagnosed with triple-vessel coronary artery disease (significant obstruction of the right coronary artery, left anterior descending, and circumflex coronary artery) and underwent a percutaneous coronary intervention of the proximal left anterior descending artery and mid left anterior descending artery.  Private treatment records also show that he was diagnosed as having a stroke in the right thalamus in March 2012.  As this evidence may have an impact on the Veteran's TDIU claim, the Board finds that a new VA examination with opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any VA vocational rehabilitation counseling records and associate them with the claims folder. 

2.  Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for all of his service-connected disabilities.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, including any outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and a copy of this remand must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether one or more of the Veteran's service-connected disabilities (coronary artery disease, hypertension, lumbosacral strain with degenerative joint disease, right knee degenerative joint disease status post total arthroplasty, right knee instability, and cervical spine degenerative joint disease) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  No consideration with respect to unemployability can be given to the Veteran's nonservice-connected disabilities or age.  The examiner should fully explain all opinions stated.

4.  Readjudicate the Veteran's claim, taking into consideration any newly acquired evidence.  If the benefit on appeal remains denied, issue a Supplemental Statement of the Case addressing all evidence of record.  After providing the Veteran and his representative with adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


